PER CURIAM.
The sole issue meriting discussion is the defendant’s contention that the trial court erroneously prevented the cross examination of a key witness concerning pending criminal charges. We reverse.
Several Florida decisions have held that a state’s witness may be cross examined on the basis of other pending criminal charges. Cowheard v. State, 365 So.2d 191 (Fla. 3d DCA 1978), cert. denied 374 So.2d 101 (Fla.1979); Blanco v. State, 353 So.2d 602 (Fla. 3d DCA 1977); Stripling v. State, 349 So.2d 187 (Fla. 3d DCA 1977); Lee v. State, 318 So.2d 431 (Fla. 4th DCA 1975). Defense counsel here requested to make an inquiry with regard to pending charges against a key witness. Such impeachment is permitted to demonstrate the witness’s bias or motive. Accordingly, we reverse and remand for a new trial.
LETTS, C.J., and DOWNEY and WALDEN, JJ., concur.